Citation Nr: 9910155	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  94-21 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for left eardrum 
perforation.

Entitlement to service connection for hearing loss, left ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel

INTRODUCTION

The veteran had active service from September 1945 to October 
1945 and September 1952 to July 1954.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in May 1993 that denied the claimed benefits.

The veteran's claim for hearing loss will be addressed in the 
REMAND that immediately follows this decision.


FINDING OF FACT

1.  On examination for entry into service, a perforation of 
the left ear drum was not noted.  

2.  The evidence does not clearly and unmistakably establish 
that the veteran had a perforation of the left ear drum prior 
to service.  

3.  The veteran's left eardrum perforation was initially 
manifested during active service.


CONCLUSION OF LAW

A left eardrum perforation was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.303 (1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records reflect that on the 
entrance physical examination in September 1945, both ears 
were normal, and hearing was assessed as 15/15 in the left 
ear.  A subsequent examination in September 1945 found 
"otorrhea, left [sic] Otitis media."  In October 1945, an 
x-ray showed "considerable sclerosis of the left mastoid," 
and a medical report found that the veteran's "left ear drum 
show[ed] a small anterior inferior quadrant perforation."  
No aural discharge was noted at the time, a Rinne test was 
negative, and a Schwabach test found decreased bone 
conduction.  The veteran's hearing was assessed as 10/15 
whispered voice and 15/15 spoken voice.

In October 1945 a Board of Medical Survey found that the 
veteran should be discharged due to the left eardrum 
perforation.  The medical report stated that according to the 
veteran he had had earaches and purulent discharge from the 
left ear since the age of seven.  The report concluded that 
the left ear drum perforation existed prior to enlistment and 
was not aggravated by service.

A separation examination dated July 1954 is the only 
available record for the veteran's second period of service.  
The remainder of the records from that period of service are 
unavailable due to the fire at the National Personnel Records 
Center (NPRC) in 1973.  The July 1954 examination noted 
"left ear drum scarred" under the evaluation of the 
veteran's eardrums, and assessed his hearing as 15/15 
whispered voice in the left ear.

A private medical examination in March 1993 found that the 
veteran's "left TM [tympanic membrane] ha[d] a 90 % 
perforation."  An audiogram showed "marked sensorineural 
loss bilaterally with conductive component on the left."

During a hearing at the RO in January 1994, the veteran 
testified that he had never had an ear examination prior to 
entering service.  The veteran also testified to having 
earaches prior to service, but that he did not notice any ear 
problems until he was discharged for a perforated left 
eardrum in October 1945.  The veteran gave essentially the 
same testimony during a subsequent Board hearing in February 
1997.

Analysis

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded; that is, the claim is not implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Additionally, there is no indication that there are 
additional, pertinent records which are available and which 
have not been obtained.  Accordingly, there is no further 
duty to assist the veteran in developing the claim, as 
mandated by 38 U.S.C.A. § 5107(a). 

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110.  Such a determination requires a finding 
of a current disability which is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  Each disabling condition shown by a veteran's 
service records, or for which he seeks service connection, 
must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154 (West 1991).  

For purposes of service connection, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111.  

In this case, the veteran's entrance examination in September 
1945 found both ears to be normal.  It was not until 
subsequent examinations in September and October 1945 that 
problems with the veteran's left ear were documented, 
including the "small anterior inferior quadrant 
perforation" that caused the veteran to be discharged from 
service.  The October 1945 medical report for the Board of 
Medical Survey stated that the veteran had reported earaches 
and purulent discharge from his left ear from the age of 
seven, and found that his left eardrum perforation existed 
prior to service and was not aggravated by service.  However, 
no pre-service medical records or other records showing ear 
problems or a left eardrum perforation were cited in reaching 
this conclusion.

The veteran's perforated left eardrum was not noted during 
his entrance examination in September 1945, and the record 
does not contain clear and unmistakable evidence that this 
injury or disease pre-existed service and was not aggravated 
by service.  The only contrary evidence contained in the 
record is the history of earaches and discharge from the left 
ear reported by the veteran in October 1945, and the 
conclusion that it was a pre-service condition that was not 
aggravated by service.  This cannot be said to be clear and 
unmistakable evidence to rebut the presumption of soundness 
that attached when no left eardrum perforation was noted on 
the veteran's September 1945 entrance examination. 

The veteran has submitted a medical examination from March 
1993 showing a 90 percent perforation in the left eardrum.  
Considering that there is no clear and unmistakable evidence 
that a left eardrum perforation existed before service, that 
a left eardrum perforation was demonstrated in service, and 
that the veteran has shown a current perforation in his left 
eardrum, service connection for perforation of the left 
eardrum is granted. 

ORDER

Service connection for left eardrum perforation is granted.


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1997).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990). The veteran has submitted 
medical evidence of sensorineural hearing loss bilaterally 
with conductive loss in the left ear.  The physician 
commented that a Tympanoplasty of the left ear may be 
appropriate given his history of ear drainage and hearing 
loss.  It would be helpful to obtain a medical examination 
and further opinion in assessing this claim.

Therefore, this case is REMANDED for the following additional 
actions:

1.  The RO should schedule the veteran 
for VA audiological and an ear, nose, and 
throat examination.  The claims folder 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examinations.  The examinations should 
include all appropriate testing.  
Thereafter, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's left eardrum 
perforation is the cause of any current 
hearing loss, or whether his current 
hearing loss is otherwise due to service. 

2.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim for service connection 
for hearing loss and, if the decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and 
the applicable time to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to ensure due process of law.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

